NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         DEC 22 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 16-30293

                Plaintiff-Appellee,              D.C. No. 3:13-cr-05299-RBL

 v.
                                                 MEMORANDUM*
HERBERT D. ZENO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Herbert D. Zeno appeals from the district court’s judgment and challenges the

120-month sentence imposed upon remand following his conviction for being a

felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Zeno argues that the district court procedurally erred by failing to justify the

sentence, failing to address the 18 U.S.C. § 3553(a) factors sufficiently, and relying

on an inflammatory statement made at his first sentencing hearing in rendering its

sentencing decision. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none. The

record reflects that the district court considered Zeno’s sentencing arguments and

adequately explained its reasons for imposing an upward variance. See United States

v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). Moreover, the district court’s

sentencing remarks indicate that it considered the section 3553(a) factors. See id.

(“The district court need not tick off each of the § 3553(a) factors to show that it has

considered them.”). Finally, nothing in the record suggests that the district court’s

decision was improperly influenced by its remarks at Zeno’s first sentencing hearing,

which occurred almost three years before the resentencing hearing at issue here.

         Zeno also contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51

(2007). The sentence is substantively reasonable in light of the section 3553(a)

sentencing factors and the totality of the circumstances, including Zeno’s criminal

history, which includes several gun offenses and violent felonies. See Gall, 552 U.S.

at 51.

         AFFIRMED.


                                             2                                   16-30293